                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE



   NST GLOBAL, LLC, d/b/a SB
   TACTICAL,
                                                      Case No. 1:19-cv-00121-CFC
                            Plaintiff,

   v.

   SIG SAUER INC.,

                            Defendant.


                DECLARATION OF WILLIAM BREES IN SUPPORT OF
             PLAINTIFF NST GLOBAL, LLC’S RESPONSE IN OPPOSITION
                   TO DEFENDANT’S MOTION FOR TRANSFER

        Pursuant to 28 U.S.C. § 1746, I, William Brees, hereby declare:

        1.      My name is William Brees. I am a lawyer at the law firm of Maxey-Fisher,

PLLC, 100 Second Avenue South, Suite 401N, St. Petersburg, Florida 33701.

        2.      I am one of the attorneys representing the Plaintiff NST Global, LLC dba SB

Tactical in this lawsuit.

        3.      I am admitted to practice in the state and federal courts in Florida.

        4.      I am over the age of majority, have personal knowledge of the matters contained

herein, and am of sound mind and body to make this Declaration under penalty of perjury.

        5.      The Declaration of John Brasseur in Support of Defendant Sig Sauer, Inc.’s

Motion to Transfer [DE 17] includes the statement that “Sig Sauer has no distributors or dealers

located in Delaware.” Brasseur Declaration, ¶ 26.

        6.      The Declaration of John Brasseur in Support of Defendant Sig Sauer, Inc.’s


                                                  1
Motion to Transfer [DE 17] includes the statement that “Sig Sauer does not ship any products

to wholesale customers or distributors in Delaware.” Brasseur Declaration, ¶ 27.

       7.      A true and correct copy of the website for the sporting goods store Cabela’s is

included as Exhibit 1 to this declaration. Exhibit 1 shows the availability to purchase the Sig

Sauer, Inc. Rattler firearm, which includes one of the Accused Products in this litigation, from

the Cabela’s store located in Christiana, Delaware.

       8.      Exhibit 2 shows a true and correct copy of the restrictions that are displayed

when clicking on the link titled “View All Restrictions That May Apply”.

       9.      Delaware is not included as a state for which the sale of the Accused Product

shown in Exhibit 1 is restricted.

       10.     On April 10, 2019, I conducted a telephone call with an employee of the

Cabela’s Store located in Christiana, Delaware. The employee of that Cabela’s location

confirmed that the Sig Sauer Rattler can be purchased and received at the Cabela’s store in

Christiana, Delaware.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed this 10th day of April, 2019.




                                          William R. Brees
                                          Maxey-Fisher, PLLC
                                          Attorney for Plaintiff NST Global, LLC dba SB Tactical




                                                 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of April, 2019, a true and correct copy of the

foregoing DECLARATION OF WILLIAM BREES IN SUPPORT OF PLAINTIFF NST

GLOBAL, LLC’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR

TRANSFER has been filed electronically with the Clerk of the Court using the CM/ECF filing

system, which will send a notice of electronic filing to all counsel of record.

Dated: April 10, 2019

                                              Respectfully submitted,

                                               /s/   /      /
                                              Raeann Warner (DE Bar No. 004931)
                                              Jacobs & Crumplar, P.A.
                                              750 Shipyard Drive
                                              Suite 200
                                              Wilmington, Delaware 19801
                                              Telephone: (302)-600-1935
                                              Email: Raeann@jcdelaw.com




                                                  3
